Exhibit 32.1 Certification of Chief Executive Officer Anheuser-Busch Companies, Inc. Form 10-Q for the Quarter Ended September 30, 2007 Pursuant to 18 U.S.C. §1350, as adopted Pursuant to §906 of the Sarbanes-Oxley Act of 2002 I am the President and Chief Executive Officer of Anheuser-Busch Companies, Inc., a Delaware corporation (the “Company”).I am delivering this certificate in connection with the Form 10-Q of the Company for the quarter ended September 30, 2007 and filed with the Securities and Exchange Commission (“Form 10-Q”). Pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, I hereby certify that, to the best of my knowledge, the Form 10-Q fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934 and that the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: October 26, 2007 /s/ August A. Busch IV August A. Busch IV President and Chief Executive Officer Anheuser-Busch Companies, Inc.
